BLACKROCK MUNICIPAL BOND FUND, INC. BlackRock National Municipal Fund (the “Fund”) Supplement dated October 1, 2015 to the Service Shares Summary Prospectus and Service Shares Prospectus of the Fund, each dated October 28, 2014 Effective as of October 1, 2015, BlackRock Advisors, LLC has agreed contractually to reduce its management fee for the Fund. Due to certain expense caps, the management fee reduction may not result in a decrease of total annual fund operating expenses after fee waivers and/or reimbursements. Accordingly, the Fund’s Summary Prospectus and Prospectus are amended as follows: The section entitled “Fund Overview — Key Facts About BlackRock National Municipal Fund — Fees and Expenses of the Fund” in each of the Summary Prospectus and Prospectus is deleted in its entirety and replaced with the following: Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Service Shares of the Fund. Shareholder Fees (fees paid directly from your investment) Service Shares Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) None Maximum Deferred Sales Charge (Load) (as percentage of offering price or redemption proceeds, whichever is lower) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Service Shares Management Fee 0.43% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.17% Interest Expense 0.06% Miscellaneous Other Expenses 0.11% Total Annual Fund Operating Expenses 0.85% Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Service Shares $87 $271 $471 $1,049 Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 35% of the average value of its portfolio. The table immediately below the first paragraph in the section entitled “Management of the Fund — BlackRock — Total Annual Management Fees” in the Prospectus is deleted in its entirety and replaced with the following: Aggregate average daily Net Assets of the two combined Funds 1 Rate of Management Fee First $250 million 0.450% Greater than $250 million 0.425% 1 The reductions shall be applicable to the Fund regardless of size on a “uniform percentage” basis. Determination of the portion of the Net Assets of certain BlackRock Funds (the Fund, and BlackRock Short-Term Municipal Fund (of BlackRock Municipal Bond Fund, Inc.)) to which a reduced rate is applicable is made by multiplying the Net Assets of that Fund by “uniform percentages,” derived by dividing the amount by which the combined assets of both Funds exceed the various applicable breakpoints by such combined assets. Shareholders should retain this Supplement for future reference. ALLPR-MBFNSV-1015SUP
